Citation Nr: 1614821	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, as due to beryllium exposure.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1990.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Roanoke, Virginia, now has jurisdiction over this case.     

The Veteran and his wife appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A copy of the transcript of this hearing has been associated with the claims file.  

This issue was previously remanded by the Board, in May 2014, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the Board's directives on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A November 2004 rating decision denied service connection for a respiratory disorder as due to exposure to beryllium, and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the November 2004 rating decision is new, but it is not material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disorder as due to exposure to beryllium.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  
 
2.  Evidence received to reopen the claim of entitlement to service connection for a respiratory disorder as due to exposure to beryllium is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

To satisfy the duty to notify provisions with respect to new and material evidence and service connection, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that prior to the adjudication of claims to reopen, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The July 2009 VCAA letter provided the Veteran notice of the elements of service connection and new and material evidence, and the reasons for the prior denial of the claim, as well as the assignment of a disability rating and an effective date.  Thus, the criteria set forth in Kent are satisfied.  See Kent, 20 Vet. App. at 9.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA medical center (VAMC) records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided VA examinations in August 2011 and November 2014.  The examiners reviewed the claims file, including the Veteran's VAMC records; performed clinical examinations of the Veteran, including appropriate tests and procedures; and interviewed the Veteran about his medical history and the functional aspects of his disability.  In addition, the examiners provided written opinions that articulated the reasoning for their medical conclusions.  Therefore, the Board finds that the August 2011 and November 2014 examinations and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned VLJ in March 2013.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires the VLJ conducting a hearing to fulfill two duties to comply with this regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his respiratory symptoms and any relevant diagnoses.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of these elements.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  The undersigned VLJ asked the Veteran whether he had anything further to add, and the Veteran responded that he did not.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, this case was previously remanded by the Board in May 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the May 2014 remand directed the RO to obtain and associate with the claims file VA treatment records from the VAMC in Ann Arbor, Michigan, dated October 2002 until June 2012, to include reports of all chest X-rays and pulmonary function tests (PFTs) obtained; treatment records from the VAMC in Saginaw, Michigan, if any, to include reports of all chest X-rays and PFTs obtained; treatment records from the VAMC in Hampton, Virginia, to include reports of all chest X-rays and PFTs obtained; and reports of the chest X-rays and PFTs performed in conjunction with the VA examinations dated October 2004 and August 2011.  If this evidence demonstrated a current respiratory disorder, the RO was to obtain a VA examination to determine whether it is at least as likely as not that any current respiratory disorder is related to the Veteran's in-service exposure to beryllium.  

On remand, the RO obtained and associated with the claims file Ann Arbor VAMC records dated from October 2003 to October 2012; Saginaw VAMC records dated from December 2006 to April 2010; and Hampton VAMC records dated from November 2013 to January 2016.  The RO obtained the results of relevant diagnostic testing during the period on appeal, including chest X-rays, PFTs, and computerized tomography (CT) scans.  In addition, the Veteran was provided a VA examination in November 2014, which addressed whether any current respiratory disorder is related to in-service exposure to beryllium.  Accordingly, the Board finds that the RO substantially complied with the May 2014 remand.  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable the reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a respiratory disorder due to beryllium exposure.  He specifically refers to a June 2009 chest X-ray showing fibroid strands in his lungs.  See Veteran's Statement in Support of Claim, received in August 2009.  The Veteran also submitted a beryllium exposure fact sheet, which appears to be publicly available online, when he filed his claim to re-open.  See Veteran's Statement in Support of Claim, received in July 2009.

The RO denied service connection for a respiratory disorder due to in-service beryllium exposure in a November 2004 rating decision.  However, the Veteran did not submit a timely notice of disagreement as to the issue, nor did he submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, the November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

The November 2004 rating decision denied the Veteran's claim because the evidence did not show a current disability resulting from his in-service beryllium exposure.  In order for the Veteran's claim to be reopened, new evidence must have been added to the record since the November 2004 rating decision that suggests the Veteran has a current disability due to in-service beryllium exposure.  

At the time of the November 2004 rating decision, the evidence of record included the Veteran's lay statements, set forth in his claim and in correspondence, a VA respiratory examination dated October 2004, and service treatment records.  Since then, evidence added to the claims file includes VAMC treatment records dating to October 2002, VA examination reports dated August 2011 and November 2014, lay statements by the Veteran, and testimony from the Veteran and his wife.  However, upon review of this new evidence, the Board concludes that it does not relate to an unestablished fact necessary to substantiate the claim, that is, the existence of a current respiratory disorder due to in-service beryllium exposure.  

The pertinent medical evidence of record in this proceeding, submitted since the prior final rating decision, dates to October 2004.  At that time, the Veteran's chest radiographs were normal.  VAMC records from October 2004 and December 2007 indicate normal results on PFTs.  A CT scan in April 2009 showed no abnormalities of the visualized lung bases.  In June 2009, the Veteran had a negative beryllium lymphocyte proliferation test (Be LPT).  At that time, he was informed that it if he were to develop lung disease on the basis of beryllium exposure, it may take many years.  That same month, chest X-rays showed hypoinflated lungs, but the Veteran's lungs were otherwise normal.  In April 2010, the Veteran again had a negative Be LPT.  Chest X-rays in December 2010 showed no acute cardiopulmonary disease.  

The Veteran had a VA respiratory examination in August 2011.  The examining physician reviewed the Veteran's medical records with respect to his history of a respiratory condition and noted that they contained no diagnosis of respiratory disease.  Specifically, the examiner cited the Veteran's normal PFTs in 2007, negative Be LPT in April 2010, and negative chest X-ray in December 2010.  The evidence reflected that the Veteran was prescribed an albuterol inhaler to use when he found himself unable to catch his breath; however, the examiner noted that the Veteran's symptoms were "non-specific and intermittent."  

During the August 2011 VA respiratory examination, the results of a PFT chest X-ray were normal.  The examiner concluded that the Veteran had subjective respiratory symptoms with no diagnosed pulmonary disease.  There was no evidence of beryllium sensitization, although the physician noted that exposure was possible but not conclusive.  Importantly, the examiner pointed out that the vast majority of people exposed to beryllium occupationally (literature suggested 97 percent) do not develop sensitivity or disease.  For these reasons, the examiner found that any respiratory condition or disability was not caused by or a result of military service, specifically beryllium exposure.  

At a November 2011 pulmonary consultation, the Veteran's doctor suggested further work-up, noting that the Veteran's nonspecific symptoms would be consistent with chronic beryllium disease.  Further, the doctor explained that although the Veteran had two negative blood tests for lymphocyte sensitivity to beryllium, the test had sensitivity of only 68%.  A CT scan of the chest in November 2011 was unremarkable.  The Veteran's lungs showed scattered tiny calcified granulomas, but it was an unremarkable CT scan that showed no evidence of acute or chronic pulmonary disease.  Chest X-rays that month showed a normal size cardiomediastinal silhouette and mild hypoventilatory changes at the lung bases, but no acute cardiopulmonary abnormality.  

Medical records from January 2012 discuss the Veteran's history of beryllium exposure and compatible symptoms, but note that his previous blood lymphocyte stimulation assay was non-reactive.  However, it was explained that the bronchoalveolar lavage (BAL) lymphocyte stimulation assay is more sensitive to document disease related to beryllium exposure.  Thus, the Veteran's doctor arranged for a bronchoscopy with BAL.  Pending those results, the doctor concluded that the Veteran's symptoms were most consistent with restrictive airways disease.  

A chest CT and chest X-rays in February 2012 showed no acute cardiopulmonary disease.  That same month, Veteran had a BAL performed and the sample was sent for testing.  However, progress notes from May 2012 indicate that the sample was not processed properly; thus, to completely rule out a diagnosis of beryllium disease, another BAL would be needed. 

In March 2013, the chief of pulmonary and critical care medicine at Hampton VAMC concluded that there was no data to support beryllium disease as the Veteran's lymph test was negative and his PFTs were normal.  

Notes from a May 2013 review of the Veteran's medical records refer to a chest CT scan dated May 2010 showing the Veteran's chest to be clear without evidence of any damage to the lung from beryllium.  Medical notes from November 2013 refer to granuloma in the lower third of the Veteran's right lung and his history of asthma.  A May 2014 CT scan of the chest showed that the Veteran's lungs were unremarkable except for minimal gravity dependent changes posteriorly.  A June 2014 thyroid function test was normal.  

The Veteran was provided a VA examination in November 2014.  On review of the Veteran's medical records, the examiner noted that his reports of respiratory symptoms began in 2000 and included a nonproductive cough that was worse at night, night sweats, and shortness of breath at rest.  In 2006 - 2007, the Veteran was diagnosed with asthma.  The examiner referred to the Veteran's extensive history of diagnostic testing, including bronchial lavage and lymphocyte tests in 2010 and 2011 that were negative for beryllium disease; chest CTs from May 2013 and May 2014 that showed no significant abnormalities in the lungs; and PFTs from June 2013 and July 2014 that showed no significant bronchodilator response, mild gas exchange normality, and all else normal.  As part of the VA examination, the Veteran had a chest X-ray; the results showed no acute airspace disease, lungs that were essentially clear, and no definite abnormality in the hila and mediastinum.  In addition, the Veteran's PFT results were normal.  

Upon review of the Veteran's medical records, an in-person examination, and further diagnostic testing, the VA examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD).  In addition, the examiner opined that it is less likely than not that the Veteran's respiratory condition is related to his in-service exposure to beryllium, citing the chest X-rays and CT scans that were negative for abnormalities associated with beryllium disease.    

In June 2015, the opinion of another VA examiner was obtained to provide clarification regarding the Veteran's case.  The examiner noted that the Veteran had extensive work-ups and evaluations, including by CT scan, PET scan, stress test, PFT, and X-ray, and that the Veteran's board-certified pulmonologist failed to find any sequelae to beryllium exposure, which is typically seen on diagnostics by interstitial lung disease or restrictive disease.  In other words, the examiner explained that if present, beryllium disease would have been shown on the Veteran's PET scan, CT scan, PFTs, or X-rays, and the absence of such changes of restrictive disease made beryllium disease less likely than not.  The examiner also noted that the Veteran admitted to regular use of protective gear during service, including a respirator, which would have filtered out beryllium particles.  Finally, the examiner stated that the Veteran's diagnosed obstructive lung disease in the form of asthma and his obstructive sleep apnea could account for some of his respiratory symptoms.  

The Veteran had another pulmonology consultation in October 2015.  The pulmonologist reviewed the Veteran's diagnostic test results, including:  November 2014 echocardiogram, which revealed no significant abnormalities; May 2014 chest CT scan, which showed no significant abnormality in the lungs; December 2014 chest scan, which was negative for gallium and active inflammatory processes; December 2014 stress test, which yielded normal results; and February 2015 PET scan, which was negative for activity and showed no definite evidence of suspect hypermetabolic activity.  In addition, the pulmonologist noted that the Veteran's PFTs from July 2014 to August 2015 reflected no changes.  The pulmonologist concluded that "there is certainly no active beryllium disease currently."

Although the evidence summarized above is new, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, it does not provide competent medical evidence of a current diagnosis of a respiratory disorder due to beryllium exposure.  Thus, it does not provide a reasonable possibility of substantiating the Veteran's claim to service connection.

The Board has also considered the Veteran's lay statements, including the testimony provided at the March 2013 hearing, that he has a respiratory disorder due to beryllium exposure.  However, the Veteran has not been shown to be qualified through education, training, or experience to provide a medical diagnosis.  See 38 C.F.R. § 3.159(a).  Accordingly, the Veteran's lay statements in this regard do not constitute competent evidence of a current respiratory disorder due to beryllium exposure.  In addition, the fact sheet submitted by the Veteran as to beryllium exposure does not relate to an unestablished fact necessary to substantiate the claim, as it does not address whether the Veteran, specifically, has a current diagnosis.  Rather, it provides generalized information about beryllium exposure.

Accordingly, the Board finds that new and material evidence has not been submitted, and the Veteran's claim for service connection for a respiratory disorder due to exposure to beryllium will not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for a respiratory disorder, as due to beryllium exposure, is not reopened.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


